Case 9:20-cv-80109-RLR Document 48 Entered on FLSD Docket 10/14/2020 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                        Case No. 9:20-CV-80109-ROSENBERG/REINHART


  RYAN CARABOOLAD, individually and
  on behalf of all others similarly situated,

          Plaintiff,

  v.

  SUN TAN CITY, LLC, a
  Kentucky company,

        Defendant.
  _______________________________/

                                           ORDER CLOSING CASE

          This cause comes before the Court on the parties’ Joint Stipulation of Dismissal. DE 47.

  In light of the fact that this case has been dismissed, it is ORDERED AND ADJUDGED that:

              1. All pending motions are DENIED AS MOOT, all hearings are CANCELLED,

                   and all deadlines are TERMINATED.

              2. The Clerk of the Court is instructed to CLOSE THIS CASE.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 14th day of

  October, 2020.


                                                      _______________________________
                                                      ROBIN L. ROSENBERG
                                                      UNITED STATES DISTRICT JUDGE
  Copies furnished to: Counsel of Record
